Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 Response to Amendment
The amendment filed 05/04/2022 has been entered. Claims 1-12 remain pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection(s) of claim(s) 1-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5520513 to Kuroki.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono in view of US 5520513 to Kuroki.
	(a) Regarding claim 1: 
(i) Oono discloses an axial blower (see title) comprising: 
a rotating blade assembly (fan 2/6) including a plurality of blades (propeller blades 21/61); 
a motor (engine 1) to rotate the rotating blade assembly to generate an airflow (Par 0071-0073); and 
a bell mouth (shroud 4) being a frame surrounding the rotating blade assembly from a direction perpendicular to a rotation axis of the rotating blade assembly (Figs 17/20-22),
wherein the bell mouth has an inlet curved surface (curved portion 45) on an upstream side of the airflow (Figs 17/20-22), 
the inlet curved surface becoming narrower toward a downstream side of the airflow (flow direction arrows on “+ side” of fan, Figs 17/20-22) in an axial direction of the rotation axis (rotation axis O), and 
R1'/R1=0 where R1 represents a radius of curvature of the inlet curved surface (radius R of curved portion 45) and R1' represents a difference between an outer diameter of the inlet curved surface and a length obtained by doubling a distance between a position at which a tangential line at an upstream end of the inlet curved surface is perpendicular to the rotation axis and to which the inlet curved surface is extended and the rotation axis (R1’ = 0 since the position having a tangential line as claimed is located at an outer diameter of the inlet curved surface, Figs 17/20-22).
(ii) Oono does not disclose wherein 0.400 < R1’/R1 ≤ 0.505. 
(iii) R1’ is an inherent characteristic of a circular arc having a radius of curvature R1 delimited by specific radial and axial dimensions of the inlet curved surface (e.g. upstream end 51a, Fig 4 of the present application). That is to say, the ratio R1’/R1 is entirely determined by the curvature of radius of the inlet curved surface (e.g. R1) and the radial location of the inlet curved surface’s upstream end (DR1). 
(iv) Kuroki is also in the field of fans (see title) and teaches a fan comprising: 
an inlet curved surface (intake portion 9) of a bellmouth (fan shroud 4), 
the inlet curved surface having a radius of curvature (r) and extending upstream by axial length (a) and radially outward by radial length (b) to an upstream end of the inlet curved surface (upstream and radially outward end of curved intake portion 9, Figs 4/6/8), 
wherein the magnitude of radial length (b), analogous to DR1 of the present application, drastically affects the amount of noise generated by the fan (Col 5 Lns 3-15, Figs 5/9), and 
wherein the radius of curvature (r) of the inlet curved surface drastically affects the amount of noise generated by the fan (Col 7 Lns 12-18, Fig 14), 
thereby establishing both the radial location of the upstream end of the inlet curved surface (analogous to DR1) as well as its radius of curvature (R1) as result effective variables. 
Since the ratio R1’/R1 is an inherent characteristic resulting from any given radius of curvature and radial location of an upstream end of an inlet curved surface, i.e. radius of curvature (r) and radial length (b) as taught by Kuroki, optimization of either of the radius of curvature and/or radial location of an upstream end of an inlet curved surface (i.e. any one of optimizing radius r for a given length b, optimizing length b for a given radius r, or optimizing both radius r and length b concurrently) would inherently optimize R1’/R1 as well, making it a result effective variable. 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet curved surface to arrive within the claimed range for ratio R1’/R1 through routine optimization of a result effective variable for the purpose of minimizing noise. Routine optimization of a result effective variable requires only ordinary skill in the art.  
	(b) Regarding claim 2:
(i) The proposed combination teaches the axial blower according to claim 1. 
(ii) Oono further discloses wherein R1/D≤0.05 (Pars 0040/0107-0108, Figs 18-19) is satisfied where D represents an outer diameter of the rotating blade assembly (fan diameter Df).

Claim 3-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono in view of US 5520513 to Kuroki in further view of US 20040136830 to Eguchi.
	(a) Regarding claim 3:
(i) The proposed combination teaches the axial blower according to claim 1. 
(ii) Oono further discloses a blade cross section of each blade along at a plane a radial direction including the rotation axis (such cross section must exist although not shown) does not explicitly disclose wherein: 
a blade cross section of each blade at a plane along a radial direction including the rotation axis is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction, and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein for each blade:
a blade cross section of each blade at a plane along a radial direction (Figs 4A-4C) including the rotation axis (rotation central axis O, Fig 3) is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction (Par 0109, Fig 4A), and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction (Par 0109, Figs 4B-4C).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as taught by Oono to incline as taught by Eguchi for the purpose of reducing noise and achieving superior aero-performance (Par 0007).
	(b) Regarding claim 4:
(i) The proposed combination teaches the axial blower according to claim 1. 
(ii) Oono does not disclose wherein: 
each blade has an inflection point located between an outer side and an inner side, 
the inflection point being a point at which a direction to which a blade cross section is convex changes, and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point, and convex to a downstream side of the airflow on an outer side of the inflection point.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 



	(c) Regarding claim 6:
(i) The proposed combination teaches the axial blower according to claim 2.
(ii) Oono further discloses a blade cross section of each blade at a plane along a radial direction including the rotation axis (such cross section must exist although not shown) does not explicitly disclose wherein: 
a blade cross section of each blade at a plane along a radial direction including the rotation axis is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction, and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein for each blade:
a blade cross section of each blade at a plane along a radial direction (Figs 4A-4C) including the rotation axis (rotation central axis O, Fig 3) is inclined toward an upstream side of the airflow at a blade leading edge located at a front position in a rotating direction (Par 0109, Fig 4A), and 
an inclination angle continuously changes in such a manner that the blade cross section is more inclined toward a downstream side of the airflow as the blade is closer to a blade tailing edge located at a back position in the rotating direction (Par 0109, Figs 4B-4C).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as taught by Oono to incline as taught by Eguchi for the purpose of reducing noise and achieving superior aero-performance (Par 0007).
(d) Regarding claim 7:
(i) The proposed combination teaches the axial blower according to claim 2. 
(ii) Oono does not disclose wherein: 
each blade has an inflection point located between an outer side and an inner side, 
the inflection point being a point at which a direction to which a blade cross section is convex changes, and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point, and convex to a downstream side of the airflow on an outer side of the inflection point.
(iii) Eguchi is also in the field of fans (see title) and teaches a plurality of blades (blades 13), wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 
	(e) Regarding claim 8:
(i) The proposed combination teaches the axial blower according to claim 3. 
(iii) Eguchi further teaches wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 




(f) Regarding claim 9:
(i) The proposed combination teaches the axial blower according to claim 6. 
(iii) Eguchi further teaches wherein: 
each blade has an inflection point (position Q) located between an outer side and an inner side (Figs 5/12-15), 
the inflection point being a point at which a direction to which a blade cross section is convex changes (Figs 5/12-15), and 
the blade cross section of the blade is convex to an upstream side of the airflow on an inner side of the inflection point (inner peripheral and central segments, Fig 5), and convex to a downstream side of the airflow on an outer side of the inflection point (outer peripheral segment, Figs 5/12-15).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade cross section as taught by Oono with the above aforementioned inflection point and cross section as taught by Eguchi for the purpose of achieving tip vortex reduction, preventing blade tip vortex interference between adjoining blades, suppressing the discharging of vortexes downstream, and reducing noise levels (Par 0019). 





Claim 5 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040258530 to Oono in view of US 5520513 to Kuroki in further view of US 20040136830 to Eguchi in even further view of US 20150071786 to Kumon.
	(a) Regarding claims 5 & 10-12:
(i) The proposed combination teaches the axial blower according to claims 4, 7, 8, and 9.
(ii) The proposed combination does not explicitly teach wherein: 
a radius of curvature of the blade on the outer side of the inflection point gradually decreases from a blade leading edge toward a blade tailing edge, reaches a minimum value, and then gradually increases, and 
a radius of curvature of the blade on the inner side of the inflection point gradually decreases from the blade leading edge toward the blade trailing edge.
(iii) Kumon is also in the field of fans (see title) and teaches a fan (propeller fan 110) comprising a plurality of blades (blades 21), wherein each blade of the plurality of blades comprises: 
an inflection point (coupling portion 33) between a convex inner side (inner region 31) and a concave outer side (outer region 32), 
a radius of curvature of the blade on the outer side of the inflection point gradually decreases from a blade leading edge (front edge portion 22) toward a blade tailing edge (rear edge portion 24), reaches a minimum value, and then gradually increases (angle theta decreases to minimum then increases again in path from leading edge to trailing edges, Par 0167-0168; reasonably disclosed in Figs 16-19), and 
a radius of curvature of the blade on the inner side of the inflection point gradually decreases from the blade leading edge toward the blade tailing edge (reasonably disclosed in Figs 16-19).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer sides as taught by the proposed combination with the above aforementioned radii of curvature as taught by Kumon for the purpose of lowering noise and power consumption (Par 0007) while preventing separation of flow (Par 0008). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745